In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Temporary and Disability Assistance dated March 2, 1998, which, after a hearing, confirmed a deter*384mination of the Nassau County Department of Social Services denying the petitioner’s application for reissuance of public assistance benefits, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Burke, J.), entered February 25, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The respondents’ determination to deny the petitioner’s application for reissuance of public assistance benefits was neither arbitrary and capricious nor was it without a rational basis. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.